WALKER, Circuit Judge.
This was an action by the plaintiff in error, as plaintiff, against the defendant in error, as defendant, to recover damages for the death of plain*269tiff’s minor son, an employee of the defendant, whose death was attributed to the negligence of the defendant in permitting the space used by employees in going to a fire maintained for their use to be unsafe. At the conclusion of the evidence the court instructed the jury to find in favor of the defendant.
The evidence showed that the deceased, who was nearly 18 years of age, and well matured for his age and unusually intelligent, left his place of work, which was entirely safe, went into an adjoining log yard, in which logs were being moved by a derrick, and was struck and killed by logs falling. from the derrick while he was beneath them. The danger of the place at which the deceased was when he was killed was obvious when the derrick was in use in moving logs, and the deceased was aware of that danger. There was a safe way for him to go to a fire which evidence tended to prove was maintained for the use of employees.
No evidence adduced tended to prove that the defendant was negligent in failing to provide a safe passageway for use by an employee engaged where the deceased was, when such employee temporarily left his place of employment for the purpose of warming himself at the above-mentioned fire. If he was going to the fire when he was struck, he chose an obviously dangerous way to go, when theré was a safe way. Tke above-mentioned instruction was proper, because there was no evidence tending to prove that the defendant was negligent as alleged.
The judgment is affirmed.